Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 27, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  152104                                                                                               Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Joan L. Larsen,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 152104
                                                                    COA: 326999
                                                                    Wayne CC: 14-010291-FH
  CALVIN A. AUSTIN,
            Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the June 12, 2015 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the question presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 27, 2016
           t0120
                                                                               Clerk